UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARREN RUCKER, II, a/k/a Pop,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:09-cr-00028-nkm-1)


Submitted:   June 18, 2010                       Decided:   July 6, 2010


Before MOTZ and    SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Barry Montgomery, KALBAUGH, PFUND & MESSERSMITH, Richmond,
Virginia, for Appellant.    Timothy J. Heaphy, United States
Attorney, Ronald M. Huber, Assistant United States Attorney,
Barbara Colberg, Third Year Law Student, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following   a     jury   trial,         Warren     Rucker,      II,        was

convicted of conspiracy to distribute and possess with intent to

distribute fifty grams or more of crack cocaine, in violation of

21 U.S.C. § 846 (2006); aiding and abetting the distribution of

five grams or more of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2006); three counts of distribution of

five grams or more of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1),       (b)(1)(B);    three        counts     of    distribution         of     a

detectable amount of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1),       (b)(1)(C)     (2006);        possession       with      intent         to

distribute fifty grams or more of crack cocaine, in violation of

21   U.S.C.    §   841(a)(1),    (b)(1)(A)          (2006)    (collectively,        “drug

offenses”); and possession of a firearm in furtherance of a drug

trafficking offense, in violation of 18 U.S.C. § 924(c) (2006)

(“firearms     offense”).        Rucker       was    sentenced    to    195    months’

imprisonment, which consisted of 135 months on the drug offenses

and sixty months, consecutive, on the firearms offense.                              This

appeal timely followed.

              Prior to trial, Rucker moved to suppress the narcotics

the police discovered during a search of his person, which was

conducted incident to his arrest, and the firearm found in the

taxicab in which he was a passenger.                  On appeal, Rucker abandons

his arguments relevant to his warrantless arrest and the ensuing

                                          2
search incident to arrest by failing to raise them in his brief.

See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004) (citing Fed. R. App. P. 28(a)(9)).               Accordingly, we limit

our review to the denial of the motion to suppress the firearm

seized from the taxicab.

             This court reviews the factual findings underlying the

district court’s denial of a motion to suppress for clear error

and the court’s legal conclusions de novo.                  United States v.

Blake, 571 F.3d 331, 338 (4th Cir. 2009), cert. denied, 130 S.

Ct. 1104 (2010).       Clear error is found “only if, on the entire

evidence, [we are] left with the definite and firm conviction

that a mistake has been committed.”             United States v. Manigan,

592   F.3d   621,   631   (4th   Cir.   2010)      (alteration     in   original)

(internal quotation marks omitted).             However, “if the district

court’s account of the evidence is plausible in light of the

record viewed in its entirety,” this court will not reverse the

district     court’s   finding   even   if   “we    would   have    decided   the

fact[s] differently.”       United States v. Stevenson, 396 F.3d 538,

542 (4th Cir. 2005) (internal quotation marks and alteration

omitted).     Because the court denied Rucker’s motion to suppress,

we view the facts in the light most favorable to the Government.

United States v. Matthews, 591 F.3d 230, 234 (4th Cir. 2009),

petition for cert. filed, __ U.S.L.W. __ (U.S. Apr. 23, 2010)

(No. 09-10414).

                                        3
               The district court articulated two bases for denying

the motion to suppress the firearm: (1) that Rucker could not

challenge        the    search    of    the       taxicab   because,       as   a     mere

passenger, he lacked a reasonable expectation of privacy in the

cab; and (2) that the police lawfully seized the firearm because

it was in their plain view.             We agree with the latter reasoning. 1

               Under the “plain view” doctrine, an exception to the

warrant requirement for the seizure of property, “incriminating

evidence” may be seized if “(1) the officer is lawfully in a

place     from    which    the   object     may     be   plainly   viewed;      (2)   the

officer has a lawful right of access to the object itself; and

(3)     the      object’s    incriminating           character       is     immediately

apparent.”        United States v. Jackson, 131 F.3d 1105, 1109 (4th

Cir. 1997).            The evidence adduced at the suppression hearing

establishes that the arresting officers were in the course of

lawfully removing Rucker from the cab when they first saw the

firearm. 2       It is axiomatic to say that a firearm’s “incriminating

character is immediately apparent,” id., particularly when it is

found     in     proximity       to    an   individual       being        arrested    for

      1
       We need not consider the propriety of the district court’s
former conclusion because we agree with its alternative analysis
and affirm on that basis.
      2
       By abandoning his challenge to the warrantless arrest,
Rucker implicitly concedes the legality of the officers’
presence at the cab.



                                              4
distribution of narcotics.           See United States v. Perry, 560 F.3d

246, 251-52 (4th Cir.) (noting “the well-known and attested-to

link between drug distribution and firearms”), cert. denied, 130

S. Ct. 177 (2009).           The illegality of the firearm was even more

apparent    in      this   case,   because     the   officers    knew   Rucker    was

prohibited from possessing a firearm due to his criminal record.

Accordingly, we find the district court properly concluded the

“plain view” doctrine supported the warrantless seizure of the

firearm.

              For    the    foregoing    reasons,     we   affirm   the     district

court’s judgment.            We dispense with oral argument because the

facts   and    legal       contentions   are    adequately      presented    in   the

materials     before       the   court   and    argument    would   not     aid   the

decisional process.

                                                                            AFFIRMED




                                          5